DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is response to the Preliminary Amendment filed on 03/21/2019.
Claims 1-7 are canceled.
Claims 8-27 are pending.
Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 11/30/2020, 09/30/2020, 6/18/2020 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-9, 14-15 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terry (U.S. 20140080496).
For claim 8, Terry discloses a paging method, comprising:
Upon the occurrence of a paging occasion, the UE checks for both the UE specific paging identity and the PtM user group identity. Depending on the received identity, the type of paging is known to the UE. Alternatively, it is possible to provide a common identity and determine UE specific or PtM group paging in the associated signaled paging cause. Thus, when the UE reads on its paging occasion, it reads both the identity being paged and a paging cause, either of which may indicate the type of service (PtP or PtM).)
For claim 9, Terrry discloses the method as claimed in claim 8, wherein determining, by the terminal device, the PO for the terminal device according to the identifier of the terminal device and the AC corresponding to the terminal device comprises:  acquiring, by the terminal device, a corresponding relationship between at least one paging group and at least one AC,  determining, by the terminal device, at least one paging group to which the terminal device belongs according to the AC corresponding to the terminal device and the corresponding relationship between the at least one paging group and the at least one AC, wherein multiple terminal devices belonging to a same paging group have a same PO and multiple terminal devices in different paging groups have different POs, determining, by the terminal device, a PO of [[the]] a paging group to which the terminal device presently belongs and monitoring, by the terminal device, the paging message intended for the terminal device at the PO for the terminal device comprises: monitoring, by the A UE identity is used for determining the paging channel and the paging occasion. The present invention provides paging for PtM services provided for a plurality of member users. Normally, these users have different paging channels and different occasions.)
For claims 14-15, the claims have features similar to claims 8-9 respectively.  Therefore, the claims are also rejected for the same reasons on claims 8-9.
For claim 21, the claim has features similar to claim 8.  Therefore, the claim is also rejected for the same reasons on claim 8.
For claim 22, the claim has features similar to claims 9 and 16.  Therefore, the claim is also rejected for the same reasons on claims 9 and 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 16-17, 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Terry (U.S. 20140080496) in view of Ryu et al. (U.S. 20170142560).

	In the same field of endeavor, Ryu et al. disclose acquiring, by the terminal device, the corresponding relationship between the at least one paging group and the at least one AC comprises: receiving, by the terminal device, a system broadcast message sent by the network device, the system broadcast message comprising second indication information and the second indication information being configured to indicate a corresponding relationship between at least one paging group and at least one AC (at least [0124] and [0261].  The UE can receive a broadcast signal of system information and paging information by monitoring a paging signal at a specific paging occasion for each UE-specific paging DRX cycle.   The paging occasion 1212 is determined based on its paging cycle 1213 and its identity (i.e., IMSI) for each UE.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Terry as taught by Ryu et al. for purpose of determining a paging occasion.
For claim 16, Terry does not disclose the network device as claimed in claim 15, wherein the communication unit is further configured to send first Indication information to the terminal  A UE monitors the PDCCH based on P-RNTI in a subframe belonged to its paging occasion 1212. And in order to detect the PDCCH masked by P-RNTI, the UE decodes the DCI transmitted on the PDCCH. The DCI indicates the PDSCH resource where the paging message is transmitted. And the UE decodes the RRC paging message from the PDSCH resource indicated in the DCI.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Terry as taught by Ryu et al. for purpose of determining a paging occasion.
For claims 17 and 23, the claim has features similar to claim 10.  Therefore, the claim is also rejected for the same reasons on claim 10.
For claim 27, the claims have features similar to claim 16.  Therefore, the claims are also rejected for the same reasons on claim 16.
Claims 11, 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Terry (U.S. 20140080496) in view of Cho et al. (U.S. 20140126458).

	In the same field of endeavor, Cho et al. disclose acquiring, by the terminal device, the corresponding relationship between the at least one paging group and the at least one AC comprises: receiving, by the terminal device, a system broadcast message sent by the network device, the system broadcast message comprising second indication information and the second indication information being configured to indicate a corresponding relationship between at least one paging group and at least one AC (at least [0058].   The leader UE establishes an RRC connection with the eNB at step 613 and computes the group paging occasion based on the group ID and group DRX in the TAU accept message to monitor Physical Downlink Control Channel (PDCCH).)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Terry as taught by Cho et al. for purpose of simultaneously transmit grouping or other signals to all terminals that are in a group in a network.
For claims 18 and 24, the claims have features similar to claim 11.  Therefore, the claims are also rejected for the same reasons on claim 11.
Claims 13, 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Terry (U.S. 20140080496) in view of Wang et al. (U.S. 20160360504).
For claim 13, Terry does not disclose the method as claimed in claim 9, wherein, in a case where the terminal device corresponds to multiple ACs, determining, by the terminal device, the PO for the terminal device according to the identifier of the terminal device and the AC corresponding to the terminal device comprises: determining, by the terminal device, multiple POs for the terminal device according to the identifier of the terminal device and the multiple ACs, the multiple ACs being in one-to-one correspondence with the multiple POs; and monitoring, by the terminal device, the paging message intended for the terminal device at the PO for the terminal device comprises:  monitoring, by the terminal device, the paging message intended for the terminal device at the multiple POs.
	In the same field of endeavor, Cho et al. disclose wherein, in a case where the terminal device corresponds to multiple ACs, determining, by the terminal device, the PO for the terminal device according to the identifier of the terminal device and the AC corresponding to the terminal device comprises: determining, by the terminal device, multiple POs for the terminal device according to the identifier of the terminal device and the multiple ACs, the multiple ACs being in one-to-one correspondence with the multiple POs; and monitoring, by the terminal device, the paging message intended for the terminal device at the PO for the terminal device comprises:  monitoring, by the terminal device, the paging message intended for the terminal device at the multiple POs (at least [0033].   One way to accommodate the requirements is to use a bitmap method for indicating the paging status of the paging-groups belonging to a paging-occasion (PO-GP). A bit in the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Terry as taught by Wang et al. for purpose of handling paging groups.
For claims 20 and 26, the claims have features similar to claim 13.  Therefore, the claims are also rejected for the same reasons on claim 13.
Allowable Subject Matter
Claims 12, 19 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  02/10/2021